department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number number release date date u i l numbers legend x a dear ------------------ code submitted by x's legal_representative x was recognized as being exempt from federal_income_tax under sec_101 of the revenue act of which corresponds to sec_501 of the internal_revenue_code_of_1986 it was organized to improve business conditions and promote the a manufacturing industry x promotes the common interests of its members through educational programs trade shows and annual conferences x also promotes voluntary safety requirements in the industry shows both members and nonmembers exhibit at x’s trade shows which are designed for the display and demonstration of a products the products must be displayed as an integral part of the equipment for which the product was designed either by displaying the product itself or through visual presentations where it is not practical to display the actual product x establishes all policies standards and rules regarding the show and as a result is generally perceived by the exhibitors as having ultimate responsibility for the show show services and for the exhibitor’s successful show experience in the past x designated an official trade_show contractor or contractors to perform services for the benefit of exhibitors at the exhibitors’ expense including services such as drayage machinery moving and erecting rigging rental of furniture booth and floral decorating drinking water telephone service x fulfills its purposes by a number of activities including the regular operation of trade this is in response to x's request for a ruling under sec_513 of the internal revenue electrical plumbing carpentry and sign making because of its size equipment is normally shipped to the trade_show for unloading and set up or occasionally sent by rail to the vicinity of the trade_show site and then trucked to the trade_show site under the arrangement with the trade_show contractors x did not itself execute contracts with the show contractors but merely directed exhibitors to work with particular contractors for trade_show services exhibitors entered into contracts with the trade_show contractors to perform work necessary to exhibit at the show according to the rules and standards set by x but did not enter into contracts with x for anything other than exhibit space since x did not contract directly with the show contractors or subcontractors x had virtually no control_over the quality or efficiency of the work provided by the show contractors if exhibitors became dissatisfied with contractor services x was and is perceived as the responsible_party since x manages operates and promotes the trade_show because there is no privity of contract between x and the trade_show contractors x has advised the exhibitors that it is not responsible for the conduct of the show contractors or their employers or subcontractors and that it assumes no responsibility for the show contractor’s failure despite the disavowal exhibitors present their grievances or disputes to x with the expectation that x will resolve them in order to protect the integrity of the show and to make the experience enjoyable for exhibitors x generally obliges in any way it can to address the grievances or resolve disputes since the contracts are between the exhibitors and one or more trade contractors x generally has no recourse while x can designate new official show contractors for future shows choosing new vendors after the show is over is inadequate relief to the exhibitor who had spent money to exhibit at the trade_show the trade_show and perhaps more importantly the perception of quality or thereof on the part of trade_show attendees can potentially have a negative effect on x and consequently on the trade_show as a whole the trade_show is intended to promote the industry as a whole if the show does not run smoothly or if the show does not run smoothly for a number of exhibitors the exhibitors will suffer from the attendees’ poor perception caused by the show contractors’ failure to perform as intended not only will an inferior show reflect poorly on exhibitors in the long run an inadequately run show may reflect poorly on the industry as a whole the industry by providing the services at its trade shows presently made available through trade_show contractors x will provide the services through y a single member llc whom exhibitors would contract directly with for activities and services that were previously the legal duties and obligations of an unrelated third party contractor y will not elect to be treated as separate from x with x being recognized as y’s sole member on form_8832 as a result y will be treated as a disregarded_entity under sec_301 of the procedure and administration regulations and pursuant to announcement as y’s sole owner x will have actual control and ultimate responsibility for the show through the llc y’s structure will offer x protection for its assets from legal liabilities that may arise from performing activities associated with the show its articles provide that no part of the net_earnings will inure to the benefit of any manager officer or a member of the company or to any private individual x states that even though y is not itself a tax-exempt_organization under sec_501 its organization and operation are x states that the quality or lack thereof of a show along with the exhibitors’ experience at y is organized and required to operate consistent with sec_501 of the code and x seeks to assume control_over the quality of its tradeshow and to successfully promote expressly limited to be consistent with the code section and its activity will consist of engaging in what is otherwise qualified trade_show activity in service to x only y would conduct all aspects of the show including activities that were in the past carried out by the show contractor such as drayage machinery moving and erecting rigging rental of furniture booth and floral decorating drinking water telephone service electrical plumbing carpentry and sign making y will enter into an arm’s length contract with a third party primary contractor with particular trade_show expertise to provide services that are needed to conduct the trade_show in a high quality manner the contract between y and the trade_show contractor is a fee for services contract with the compensation to the show contractor for trade_show services based on the profitability of the trade_show a fee arrangement based on the trade_show income minus expenses serves to protect the interest of y the arrangement is intended to provide a protective mechanism for y and importantly because it is the sole member of y a protective mechanism for x as well x has requested the following rulings income resulting from activity conducted by the single member llc y should not be considered unrelated_business_income because y is a disregarded_entity and because of the exception contained in sec_513 of the code as an alternative to ruling_request x requests a ruling as follows if the exception under sec_513 of the code does not apply to the activity conducted by y then the activity of y should be considered related to the tax-exempt purposes of x and therefore does not constitute unrelated_business_income as defined in sec_513 sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_513 of organizations exempt from tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income with certain modifications derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_513 of the code provides in part that the term unrelated_trade_or_business does not include qualified convention and trade_show activities of an organization described in sec_513 sec_513 of the code defines the term convention_and_trade_show_activity as any activity of a kind traditionally conducted at conventions annual meetings or trade shows a convention_and_trade_show_activity includes but is not limited to any activity one of the purposes of which is to attract persons in an industry generally without regard to membership in the sponsoring_organization as well as members of the public to the show for the purpose of displaying industry products or to stimulate interest in and demand for industry products or services or to educate persons engaged in the industry in the development of new products and services or new rules and regulations affecting the industry sec_513 of the code defines the term qualified_convention_and_trade_show_activity as a convention_and_trade_show_activity carried out by a qualifying_organization described in sec_513 in conjunction with an international national state regional or local convention annual meeting or show conducted by an organization described in sec_513 if one of the purposes of such organization in sponsoring the activity is the promotion and stimulation of interest in and demand for the products and services of that industry in general or to educate persons in attendance regarding new developments or products and services related to the exempt_activities of the organization and the show is designed to achieve such purpose through the character of the exhibits and the extent of the industry products displayed sec_513 of the code defines the term qualifying_organization as an organization described in sec_501 or which regularly conducts as one of its substantial exempt purposes a show which stimulates interest in and demand for the products of a particular industry or segment of such industry or which educates persons in attendance regarding new developments or products and services related to the exempt_activities of the organization sec_1_513-3 of the regulations provides in part that convention and trade_show activities carried on by a qualifying_organization in connection with a qualified convention or trade_show will not be treated as unrelated_trade_or_business consequently income from qualified convention and trade_show activities derived by a qualifying_organization that sponsors the qualified convention or trade_show will not be subject_to the tax imposed by sec_511 of the code sec_1_513-3 of the regulations provides in part that a convention or trade_show activity as defined in sec_513 of the code and sec_1_513-3 will not be considered unrelated_trade_or_business if it is conducted by a qualifying_organization sec_1_513-3 of the regulations provides in part that the term qualified convention or trade_show means a show that is conducted by a qualifying_organization at least one purpose of the sponsoring_organization in conducting the show is the education of its members sec_301_7701-1 of the procedure and administration regulations provides that whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-1 provides that under sec_301_7701-2 and sec_301_7701-3 certain organizations that have a single owner can choose to be recognized or disregarded as entities separate from their owners sec_301_7701-2 provides that a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with two or more owners is classified for federal tax purposes as either a corporation or a partnership a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 provides in general that a business_entity that has a single owner and is not a corporation under sec_301_7701-2 is disregarded as an entity separate from its owner sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two owners can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides generally that in the absence of an election otherwise a domestic eligible_entity is a a partnership if it has at least two members or b disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides generally that an an eligible_entity may elect to be classified other than as provided under paragraph b of this section or to change its classification by filing form_8832 entity classification election announcement states that when an entity that is wholly owned by a single owner is disregarded as separate from its owner its operations are treated as a branch or division of the owner therefore an owner that is exempt from taxation under sec_501 of the code must include as its own information pertaining to the finances and operations of the disregarded_entity in its annual information_return the unrelated_business_taxable_income of an organization exempt from tax under sec_501 of the code is subject_to tax under sec_511 unrelated_business_taxable_income is defined in sec_512 as the gross_income with certain modifications derived by the organization from any unrelated_trade_or_business that it regularly caries on an unrelated_trade_or_business is defined as any trade_or_business the conduct of which is not substantially related to the exercise or performance of the charitable educational or other purpose or function constituting the basis for the organization’s exemption under sec_513 the qualified convention and trade_show activities of the organization as described in sec_513 are excluded from the term unrelated business or trade x conducts trade shows on a regular basis as part of its activities at the trade shows a products are exhibited in order to educate the public about the industry and to promote the industry x is a qualifying_organization within the meaning of sec_513 of the code x’s qualified trade_show activities are those carried out by it in conjunction with the trade shows for the purpose of promoting and stimulating interest in and demand for industry products or of educating the public about the industry x seeks to assume control_over the exhibits to ensure that the shows as demonstrated in the character of the exhibits and the extent of the industry products displayed continue to help it achieve its exempt purposes as sponsor of the trade shows exhibitors look to x to resolve problems with the trade_show contractors who have been designated as such by x however lacking any privity of contract x’s means of resolving the problems with the contractors is limited x has determined that it can better conduct its trade shows by being in a position where it can legally enforce the contracts with the contractors rather than providing the services directly x will use y insulating itself from legal liability y’s activities will be limited to qualified trade_show activities in service to x only if x performed as described the services previously provided by third party contractors the activities would be excluded from the definition of an unrelated business or trade under sec_513 of the code as qualified trade_show activity providing the services in the manner described would assist x in retaining exhibitors attracting future exhibitors and enhancing the visitors’ enjoyment of the exhibits and creating a positive image of the industry it would also provide x with the means to enforce contracts so as to minimize the disruptions caused by a contractor’s failure to provide the services needed to properly display products and to conduct demonstrations while y is not exempt from tax under sec_501 of the code and is not itself a qualifying_organization as a single member limited_liability_company wholly owned by x that is being treated as a disregarded_entity the activities of y will be treated as those of x therefore y’s performance of services that would be considered qualified trade_show activities for x would be considered the same for y the fee arrangement with the contractors is intended to encourage them to provide quality service at the trade shows if x received income directly from a qualified trade_show activity it would not be considered unrelated_business_income sec_1_513-3 of the regulations in the hands of y a disregarded_entity income derived from the same activities would not be considered unrelated_business_income accordingly based on the facts presented we rule as follows income resulting from activity conducted by the single member llc y will not be considered unrelated_business_income because y is a disregarded_entity and because of the exception contained in sec_513 of the code since we have ruled that the income received by y would not be considered unrelated_business_income we have not ruled on the alternative this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about tax consequences of x’s activities x should keep a copy of this ruling in its permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely joseph chasin manager exempt_organizations technical group
